Opinion issued October 7, 2014




                                        In The

                                Court of Appeals
                                       For The

                            First District of Texas
                              ————————————
                                NO. 01-14-00426-CR
                             ———————————
                           TIFFANY RYALS, Appellant
                                          V.
                        THE STATE OF TEXAS, Appellee


                     On Appeal from the 262nd District Court
                             Harris County, Texas
                         Trial Court Case No. 1416950


                           MEMORANDUM OPINION

       On August 4, 2014, appellant, Tiffany Ryals, filed a motion to dismiss this

appeal. The motion to dismiss complies with Texas Rule of Appellate Procedure

42.2(a) and no prior decision has issued in this case. See TEX. R. APP. P. 42.2(a), (b).
Accordingly, we grant the motion and dismiss this appeal. We dismiss any other

pending motions as moot.

                                  PER CURIAM

Panel consists of Justices Higley, Bland, and Sharp.

Do not publish. TEX. R. APP. P. 47.2(b).




                                           2